Order filed, March 19, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00124-CV
                                 ____________

       AMERICAN RISK INSURANCE COMPANY, INC., Appellant

                                          V.

       AHMAD ABOUSWAY AND IBRAHIM ABOUSWAY, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-37143


                                     ORDER

      The reporter’s record in this case was due February 19, 2013. See Tex. R.
App. P. 35.1. On February 21, 2013, this court granted the court reporters request
for extension of time to file the record until March 19, 2013. To date, the record
has not been filed with the court. Because the reporter’s record was not filed
within the time prescribed in the first request, the court GRANTS your second
request and issues the following order.
      We order Kimberly Kidd, the official court reporter, to file the record in
this appeal on or before April 18, 2013.             No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kimberly Kidd does not timely file the record as ordered,
the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM